Citation Nr: 9925112	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-26 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
a right knee disorder and, if so, whether all the evidence 
both old and new warrants the grant of service connection.





ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which held that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a right knee injury.


FINDINGS OF FACT

1.  A claim seeking entitlement to service connection for a 
right knee disorder was denied by the Board in a June 1989 
decision.  The reason for the Board's denial was that no 
competent evidence of record indicated that the veteran's 
current right knee disorder was incurred in or related to 
service.

2.  The veteran requested to reopen his claim for service 
connection for a right knee disorder in September 1995.  

3.  The evidence added to the record subsequent to the June 
1989 Board decision consists of copies of private medical 
records; a VA examination report; and lay statements by the 
veteran.

4.  Evidence received since the June 1989 Board decision, and 
relating to the question at issue, bears directly and 
substantially on the issue of inservice incurrence of a 
chronic right knee disorder.



CONCLUSIONS OF LAW

1.  The June 1989 Board decision denying the veteran's claim 
seeking entitlement to service connection for a right knee 
disorder is final.  38 U.S.C.A. § 7104  (West 1991); 
38 C.F.R. § 20.1100  (1998).

2.  Additional evidence received since the June 1989 Board 
decision is both new and material; thus, the claim for 
service connection for a right knee disorder, is reopened and 
must be considered on the basis of all the evidence of 
record, both new and old.  38 U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

In this case, the record shows that the Board rendered a 
decision pertaining to the issue of service connection for a 
right knee disorder in June 1989, denying the veteran's 
claim.  In that decision, the Board held that the record did 
not indicate that the veteran's right knee disorder was 
incurred in or related to service.  The June 1989 decision is 
a final decision.  38 C.F.R. § 20.1100  (1998).

In September 1995, the veteran sought to reopen his claim for 
service connection for a right knee disorder.  The RO, in a 
September 1996 decision, denied the veteran's claim.  It held 
that the new evidence submitted by the veteran did not raise 
a reasonable possibility of changing its prior decision.  The 
veteran properly appealed that decision.  It is noteworthy 
that the RO, in a March 1998 Supplemental Statement of the 
Case, indicated that the veteran had "reopened his claim," 
classifying the issue on appeal as entitlement to service 
connection for a right knee disorder.  It apparently 
concluded that new and material evidence had been submitted, 
but that, on the merits, entitlement to service connection 
was not warranted.

The RO's apparent reopening of the veteran's claim, while 
noteworthy, is of no significance to the Board.  When a claim 
has previously been denied by the Board, it alone must make 
the initial determination as to whether or not new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C. § 7104  (1999); Barnett v. Brown, 83 F.3d 1380  
(Fed. Cir. 1996) (the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the VA regional 
office (RO) may have determined in this regard is 
irrelevant).
II.  Regulatory provisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires competent 
evidence sufficient to show:  (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110,  (West 1991); 
38 C.F.R. § 3.303(d) (1998); Caluza v. Brown, 7 Vet. App. 
498, 506  (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93  (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Id. at 93.

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1998).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

III.  Evidence

a.  Previously-considered evidence

Service medical records show that the veteran entered active 
duty with no right knee problems noted on his January 1964 
induction medical examination report.  Outpatient records in 
May 1965 show complaints of right knee pain, swelling, and 
mild tenderness.  Diagnoses were bursitis and, alternatively, 
sprain.  A June 1965 record also shows right knee complaints, 
again diagnosed as a sprain.  No further treatment for right 
knee problems is seen in the service medical records.  A 
November 1966 separation medical report indicates no right 
knee defects.  The associated report of medical history notes 
that the veteran had a non-disabling "trick" left knee.

An October 1987 Report of Accidental Injury, VA Form 21-4176, 
was completed by the veteran.  It reflects that he injured 
his right knee during service in June 1965, hitting it while 
getting out of a truck.

An December 1987 VA examination report reflects that the 
veteran injured his knee during service and had problems with 
pain and "buckling" since then.  Physical examination 
revealed range of motion from 0 to 140 degrees with good 
medial and lateral stability.  Drawer's sign was negative.  
There was no swelling or crepitance.  X-rays revealed mild 
degenerative joint disease.


b.  Newly-submitted evidence

A February 1995 private physician's letter from a Michael A. 
Moore, MD, indicates that the veteran provided medical 
history of a right knee injury during service with subsequent 
intermittent pain.  It notes that there was evidence of 
osteoarthritis and that his current right knee problems "may 
well relate" to his injury in 1965.

In written correspondence dated in July 1996, Donald W. 
Autry, MD, a private physician, noted that the veteran's 
right knee was evaluated in March 1996, that it had some 
swelling, but no effusion, and that the veteran had a 20 to 
25 percent permanent partial disability to the right knee.

A January 1998 VA examination report reiterates the veteran's 
medical history pertaining to his right knee.  It indicates 
that he used a cane to ambulate and that arthroscopic surgery 
was performed in March 1996.  The veteran had marked 
restriction of squatting, bending, lifting, and walking due 
to the right knee.  The report notes that he received 
treatment, including physical therapy, for his right knee in 
1975 from a private physician.  He had been seen by "several 
doctors" from that time until 1987.  He had been treated by 
a Dr. Moore since 1987.  Physical examination revealed 
tenderness and swelling of the right knee.  There was no 
quadriceps atrophy.  Flexion was to 100 degrees, with no 
hyper-extension.  There was crepitus on passive range of 
motion.  The veteran used a cane and walked with a limp and 
unsteady gait.  Impression was chronic right knee pain, 
unstable, limping.  Medical opinion was that the veteran's 
right knee disorder, with degenerative joint disease, was 
related to his 1965 inservice injury.  The original injury 
caused a chronic disability.

IV.  Analysis

As stated above, the veteran's claim seeking entitlement to 
service connection for a right knee disorder was finally 
denied by the Board in June 1989.  The Board may reopen and 
reconsider that claim only if the veteran presents new and 
material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)  
(1998); (West 1991); Barnett v. Brown, 83 F.3d 1380  (Fed. 
Cir. 1996) (the Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented and, before the claim is reopened, the Board must 
find new and material evidence).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  Initially, the Board finds that 
the evidence of record submitted after the Board's June 1989 
decision, namely the private and VA medical records, is 
"new" in that it was not before the Board at the time of 
its June 1989 denial.  However, the "new" evidence must 
also be "material" to satisfy the Manio test.  This 
requires a determination as to whether the additional 
evidence is relevant to, probative of, and bears directly and 
substantially on the issue at hand so that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156  (1998); Evans, 9 Vet. App. 273  (1996); 
Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  A 
determination of what is the "issue at hand" in a case 
depends on the basis for the last prior final denial of the 
claim.  The decision in June 1989 is the last final denial.  
The Board denied the veteran's claim because it found no 
evidence that his current right knee disorder was incurred in 
or related to service.  Thus, in the present matter, the 
additional evidence will be considered "material," if it 
shows inservice incurrence of degenerative joint disease, or 
provides a causal relationship between his current right knee 
disorder and service.  See 38 C.F.R. 
§ 3.303  (1998).  To that end, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).  

Overall, the Board finds that the additional evidence does go 
the "issue at hand."  Specifically, the Board finds that 
the medical evidence of record, namely the January 1998 VA 
examination report, provides a medical opinion relating the 
veteran's current right knee disorder to his inservice injury 
in 1965.  That opinion is based, in part, on medical history 
provided by the veteran, which is presumed credible for 
purposes of reopening his claim.

In light of the above, the veteran's claim of entitlement to 
service connection for a right knee disorder is reopened and 
must be considered in light of all the evidence, both old and 
new, with evaluation of the probative value of the evidence.  
The Board also concludes that the claim is well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991), see Elkins, Winters, 
supra, which thus permits further development of the 
appellant's claim, as set forth below in the REMAND section 
of this decision.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disorder, and to this extent the appeal is granted.


REMAND

Although the veteran's claim seeking entitlement to service 
connection for a right knee disorder is now reopened, the 
Board finds that the case is not yet ready for final 
appellate review.

Specifically, the Board finds that further evidentiary 
development is needed.  The January 1998 VA examination 
report indicates that the veteran was treated for right knee 
problems by a private physician beginning in 1975, that he 
had been seen by "several doctors" from that time until 
1987, and that he had been treated by a Dr. Moore since 1987.  
It also indicates that he underwent right knee arthroscopy in 
March 1996.  However, no medical records associated with 
these periods of treatment are in the claims file, and the 
claims file does not indicate that any attempt to obtain such 
records was made by the RO.  This is so, even though the 
veteran already provided an Authorization for Release of 
Information, VA Form 21-4142, in regard to treatment from Dr. 
Michael Moore in Birmingham, Alabama.

The VA has a duty to obtain all pertinent medical records 
which have been called to its attention by the veteran and by 
the evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§§ 5103(a), 7104(a) (West 1991 & Supp. 1998); see also 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under § 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained); Epps v. Brown, 9 Vet. App. 341 (1996) 
(§  5103(a) duty attaches in cases where the record 
references other known and existing evidence that might 
pertain to the claim under consideration).

The Board also finds that, in order to be consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384  
(1993), the RO must be given the opportunity to fully develop 
the evidence and conduct a de novo review of the reopened 
claim based on all of the evidence of record both old and 
new.  The Board emphasizes that while the credibility of the 
newly-submitted evidence is presumed when determining if it 
is new and material, no such presumption applies during the 
adjudication of the claim on the merits.  It remains within 
the adjudicative function of the RO to determine "as a 
question of fact, both the weight and credibility of the new 
evidence in the context of all the evidence, new and old."  
Justus v. Principi, 3 Vet. App. 510  (1991).

Accordingly, the case in hereby REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his right knee disorder 
since service, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
In particular, the veteran should provide 
the necessary information relating to 
medical treatment and physical therapy 
received in 1975; private physician 
treatment from 1975 to 1987; and 
arthroscopic surgery in March 1996.  Any 
and all available records from Dr. 
Michael Moore of Birmingham, Alabama, 
should also be obtained.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  After the above development has been 
completed, the RO should review the 
veteran's claim of entitlement to service 
connection for a right knee disorder.  
The RO should undertake a de novo review 
of the entire record to determine if all 
of the evidence, both new and old, 
warrants a grant of entitlement to 
service connection.  The RO should make a 
determination as to the ultimate 
credibility or weight to be accorded the 
evidence which the Board's decision 
determined was new and material, and 
sufficient to reopen the veteran's claim.

3.  If the action is adverse to the 
veteran, he should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision reached.

Thereafter, the veteran should be afforded the opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals







